  

Exhibit 10.3

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 26, 2016,
is by and among Arch Therapeutics, Inc., a Nevada corporation (the “Company”),
and each of the undersigned Purchasers (as defined below).

 

RECITALS

 

A.           In connection with the Subscription Agreements (each, as may be
amended from time to time, a “Subscription Agreement” and collectively, the
“Subscription Agreements”), entered into by and between each Purchaser and the
Company during the period commencing May 24, 2016 and ending May 26, 2016, the
Company agreed, upon the terms and subject to the conditions of each
Subscription Agreement, to issue and sell to each Purchaser (i) shares of Common
Stock (as defined in the Subscription Agreements) (the “Common Shares”); and
(ii) the Warrants, which will be exercisable to purchase Warrant Shares (each
term as defined in the Subscription Agreements) in accordance with the terms of
the Warrants.

 

B.           To induce the Purchasers to consummate the transactions
contemplated by the Subscription Agreements, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute
(collectively, the “Securities Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

 

1.          Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreements. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)  “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(b)  “Closing Date” shall have the meaning set forth in the Subscription
Agreements.

 

(c)   “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.

 

(d)  “Effectiveness Deadline” means the earlier of the (A) 150th calendar day
after the Closing Date and (B) fifth (5th) Business Day after the date the
Company is notified (orally or in writing, whichever is earlier) by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review.

 

(e)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, or any similar successor statute.

 

(f)  “Filing Deadline” means the forty-fifth (45th) calendar day after the
Closing Date; provided, however, that if the Filing Deadline occurs on a day
that is not a Business Day, the Filing Deadline shall be the next Business Day.

 

 

 

  

(g)  “Investor” means a Purchaser or any transferee or assignee of any
Registrable Securities or Warrants, as applicable, to whom a Purchaser assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 7 and any transferee or assignee
thereof to whom a transferee or assignee of any Registrable Securities or
Warrants, as applicable, assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with Section
7.

 

(h)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.

 

(i)  “Prospectus” means (i) the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus; and (ii) any “free
writing prospectus” as defined in Rule 405.

 

(j)  “Purchasers” means, collectively, each Person identified as the “Purchaser”
in the separate Subscription Agreements entered into by the Company and the
applicable Purchasers in connection with the Offering (as defined in the
Subscription Agreements).

 

(k)  “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

 

(l)  “Registrable Securities” means (i) the Common Shares; (ii) the Warrant
Shares; and (iii) any other securities issued or issuable with respect to or in
exchange for Common Shares, the Warrant Shares or the Warrants as a result of
(1) any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, or (2) a Fundamental Transaction or Corporate Event (each term as
defined in the Warrants); provided, however that all of the foregoing shall
cease being Registrable Securities upon any sale thereof pursuant to an
effective Registration Statement or Rule 144.

 

(m)  “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities, including (in each case) the prospectus, amendments and supplements
to such registration statements, including pre-effective and post-effective
amendments, and all exhibits and other material incorporated by reference or
deemed to be incorporated by reference in such registration statements.

 

(n)  “Required Holders” means, as of the date of measurement, the holders of at
least two-thirds (2/3) of the Registrable Securities.

 

(o)  “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.

 

(p)  “Rule 405” means Rule 405 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC.

 

(q)  “Rule 415” means Rule 415 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC providing for offering securities on a continuous
or delayed basis.

 

(r)  “SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

-2- 

 

  

2.          Registration.

 

(a)  Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
one Registration Statement on Form S-1 covering the resale of all of the
Registrable Securities. Except if otherwise directed by the Required Holders or
if the SEC shall have any comments regarding such section, such Registration
Statement shall contain, among other things, the “Plan of Distribution” section
in substantially the form attached hereto as Exhibit A (and each Purchaser
hereby acknowledges and agrees solely with respect to such Registration
Statement filed pursuant to this Section 2(a) that, as of the date hereof, the
disclosure set forth under such “Plan of Distribution” section is accurate and
complete with respect to it). The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Investors and their
counsel prior to its filing or other submission.

 

(b)  Use of Form S-3. Promptly following the date (the “Qualification Date”)
upon which the Company becomes eligible to use a registration statement on Form
S-3 to register the Registrable Securities for resale, but in no event more than
forty-five (45) days after the Qualification Date (the “Qualification
Deadline”), the Company shall file a registration statement on Form S-3 covering
the Registrable Securities (or a post-effective amendment on Form S-3 to the
registration statement on Form S-1) (a “Shelf Registration Statement”) and shall
use commercially reasonable efforts to cause such Shelf Registration Statement
to be declared effective as promptly as practicable thereafter.

 

(c)  Effectiveness.

 

i.            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (i) a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC by the Effectiveness Deadline; or (ii) after a Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement),
but excluding any Annual Update or Allowed Delay (each term as defined below),
then the Company will make pro rata payments (each payment, a “Registration
Delay Payment”) to each Investor for each 30- day period or pro rata for any
portion thereof following the date by which such Registration Statement should
have been effective (the “Blackout Period”), as liquidated damages and not as a
penalty, in an amount equal to (a) in the case of each Investor that is a
Purchaser, 1.5% of the aggregate Purchase Price (as defined in the Subscription
Agreements) paid by such Purchaser; (b) in the case of each Investor who is an
affiliate of a Purchaser and acquired Registrable Securities from such Purchaser
for no additional consideration, 1.5% of the aggregate Purchase Price (as
defined in the Subscription Agreements) paid by the Purchaser who was the
transferor or assignor (an “Assigning Purchaser”); provided, however, if (1) the
Assigning Purchaser retains any Registrable Securities, the Registration Delay
Payment payable to such Assigning Purchaser shall be governed by this proviso to
clause (b) rather than clause (a), and such Registration Delay Payment shall be
allocated pro rata between the Investor and the Assigning Purchaser based on the
number of Registrable Securities held by the Investor and the Assigning
Purchaser at the commencement of the applicable Blackout Period, and (2) the
Registrable Securities held by the Assigning Purchaser were transferred or
assigned to more than one affiliate for no additional consideration, such
Registration Delay Payment shall be allocated pro rata among such affiliates
based on the number of Registrable Securities held by the each such affiliate at
the commencement of the applicable Blackout Period; and (c) in the case of an
Investor that is not a Purchaser and not otherwise covered by the preceding
clause (b), 1.5% of the aggregate purchase price paid by such Investor to
acquire the Registrable Securities covered by the Registration Statement. Such
Registration Delay Payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. The Registration Delay Payments payable as liquidated damages
pursuant to this Section shall be paid monthly within three (3) Business Days of
the last day of each month following the commencement of the Blackout Period
until the termination of the Blackout Period. Such Registration Delay Payments
shall be made to each Investor in cash.

 

ii.         Not more than once each fiscal year, the Company may suspend the use
of any Prospectus included in any Registration Statement contemplated by this
Section for up to sixty (60) consecutive days for the primary purpose of filing
a post-effective amendment to incorporate within such Registration Statement the
Company’s audited financial statements for the preceding fiscal year (an “Annual
Update”); provided, that the Company shall (a) promptly notify each Investor in
writing of the commencement of an Annual Update; (b) promptly advise the
Investors in writing to cease all sales under the Registration Statement until
the Annual Update is completed and the applicable post-effective amendment has
been declared effective by the SEC; and (c) use commercially reasonable efforts
to complete an Annual Update as promptly as practicable.

 

-3- 

 

  

iii.         For not more than thirty (30) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (i) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company; or (ii) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided that the Company shall
(a) promptly notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay; (b) promptly advise the Investors in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay; and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

(d)  Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Investor to be
named as an “underwriter”, the Company shall use its best efforts to persuade
the SEC that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter”. The
Investors shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Investors’ counsel reasonably objects. In the event that, despite the
Company’s best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”); and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor. Any cut-back imposed on the Investors
pursuant to this Section 2(d) shall be allocated among the Investors on a pro
rata basis and shall be applied first to any Warrant Shares, unless the SEC
Restrictions otherwise require or provide or the Required Holders otherwise
agree. No liquidated damages shall accrue as to any Cut Back Shares until such
date as the Company is able to effect the registration of such Cut Back Shares
in accordance with any SEC Restrictions (such date, the “Restriction Termination
Date” of such Cut Back Shares). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the liquidated damages provisions) shall again be applicable to such
Cut Back Shares; provided, however, that the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date.

 

(e)  No Inclusion of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement filed
pursuant to this Agreement without the prior written consent of the Required
Holders.

 

(f)  Termination of Obligations. Notwithstanding anything to the contrary
contained herein, the Company’s obligations set forth in Sections 2, 3, and 4(a)
shall terminate upon the expiration of the Effectiveness Period (as defined
below).

 

3.          Company Obligations.

 

The Company will use commercially reasonable efforts to effect the registration
of the Registrable Securities in accordance with the terms hereof, and pursuant
thereto the Company will, as expeditiously as possible:

 

-4- 

 

  

(a)  use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold; and (ii) the twelve month anniversary of the Effective Date (the
“Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;

 

(b)  prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)  provide copies to and permit counsel designated by the Investors to review
each Registration Statement and all amendments and supplements thereto no fewer
than seven (7) days prior to their filing with the SEC and not file any document
to which such counsel reasonably objects;

 

(d)  furnish to the Investors and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment);
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by the
related Registration Statement;

 

(e)  use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and; (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

 

(f)  prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f); (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f); or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)  use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

(h)  immediately notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)  otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act
in connection with any registration hereunder; and

 

-5- 

 

  

(j)  With a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144; (ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) furnish to each
Investor upon request, as long as such Investor owns any Registrable Securities,
(A) a written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q as so filed by the Company
with the SEC if such reports are not publicly available via EDGAR; and (C) such
other information as may be reasonably requested to permit the Investors to sell
such securities pursuant to Rule 144 without registration.

 

4.          Due Diligence Review; Information.

 

(a)  The Company shall make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Documents (as defined in the Subscription Agreements) and other filings with the
SEC, and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Investors or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

 

(b)  The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.          Obligations of the Investors.

 

(a)  At least five (5) Business Days prior to the first anticipated filing date
of each Registration Statement or any prospectus supplement or pre-effective or
post-effective amendment thereto, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor with
respect to such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and beneficial ownership
information related thereto, and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. Without limiting the generality of the
foregoing, the Investor acknowledges and agrees that such information shall
include at least (i) the Investor’s confirmation of the accuracy of, or revision
to maintain the accuracy of, the disclosure under the heading “Plan of
Distribution” in the applicable Registration Statement (or any prospectus
supplement or pre-effective or post-effective amendment thereto); and (ii) the
detail regarding such Investor as set forth under the heading “Selling
Securityholders” in the applicable Registration Statement (or any prospectus
supplement or pre-effective or post-effective amendment thereto).

 

(b)  Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement or any
prospectus supplement or pre-effective or post-effective amendment thereto
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

 

-6- 

 

  

(c)  Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)ii; or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

 

(d)  Each Investor covenants and agrees that it will (i) comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement; (ii) sell the Registrable Securities under a Registration Statement
only in accordance with the plan of distribution contained therein; and (iii)
execute a Certificate of Subsequent Sale, substantially in the form attached
hereto as Exhibit C, and deliver such certificate to the parties set forth
therein whenever such Investor requests the issuance of stock certificates
evidencing shares of Common Stock without a legend regarding restrictions on
transferability under the Securities Act.

 

6.          Indemnification.

 

(a)  Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement or omission or alleged omission
of any material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

 

(b)  Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

-7- 

 

  

(c)  Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification; and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (a) the
indemnifying party has agreed to pay such fees or expenses; or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person; or (c) in the reasonable
judgment of any such Person, based upon written advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims (in which case, if the Person notifies the indemnifying
party in writing that such Person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

 

(d)  Contribution. If for any reason the indemnification provided for in the
Sections 6(a) and 6(b) is unavailable to an indemnified party or insufficient to
hold it harmless, other than as expressly specified therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations. No Person guilty of fraudulent misrepresentation within the
meaning of Section 11(f) of the Securities Act shall be entitled to contribution
from any Person not guilty of such fraudulent misrepresentation. In no event
shall the contribution obligation of a holder of Registrable Securities be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7.          Assignment of Registration Rights.

 

All or any portion of the rights under this Agreement shall be assignable by
each Investor to any transferee or assignee (as the case may be) of all or any
portion of such Investor’s Registrable Securities or Warrants if: (i) such
Investor agrees in writing with such transferee or assignee (as the case may be)
to assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the Securities Act or applicable state securities laws
if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein by executing a Joinder Agreement, substantially
in the form attached hereto as Exhibit B; (v) such transfer or assignment (as
the case may be) shall have been made in accordance with the applicable
requirements of the Subscription Agreement and the Warrants (as the case may
be); and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.
Notwithstanding anything to the contrary set forth herein, the rights of the
Investors hereunder, may only be assigned by each Investor to transferees or
assignees that after such assignment hold or have the right to acquire at least
300,000 shares of Common Stock that constitute Registrable Securities (subject
to appropriate adjustment for stock splits, stock dividends, combinations and
other recapitalizations).

 

-8- 

 

  

8.          Miscellaneous.

 

(a)  Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Holders. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Holders. Notwithstanding
the preceding, each party hereto (i) acknowledges that, in accordance with
Section 2 of the Subscription Agreements, the Company is permitted to conduct
additional Closings in connection with the Offering (each a “Subsequent
Closing”); and (ii) agrees that any Purchaser participating in a Subsequent
Closing may (and for the avoidance of doubt, without the need to obtain the
consent of any party hereto) be added as a party to this Agreement by delivering
a duly executed signature page to the Company in connection with such Subsequent
Closing.

 

(b)  Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 14 of the Subscription
Agreements.

 

(c)  Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Holders; provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, (i) such Person shall, by virtue of such transaction, be
deemed to have assumed the obligations of the Company hereunder; (ii) the term
“Company” shall be deemed to refer to such Person; and (iii) the term
“Registrable Securities” shall be deemed to include the securities received by
the Investors in connection with such transaction unless such securities are
otherwise freely tradable by the Investors after giving effect to such
transaction.

 

(d)  Benefits of the Agreement. The terms and conditions of this Agreement are
for the sole benefit of the Parties and their successors and permitted assigns
and, except for any Person entitled to indemnification or contribution pursuant
to Section 6, they shall not be construed as conferring any rights on any other
Persons. This Agreement may be amended or terminated, and any provision of this
Agreement may be waived, without the consent of any Person who is not a party to
this Agreement.

 

(e)  Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

 

(f)  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(g)  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(h)  Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(i)  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-9- 

 

  

(j)  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[signature pages follow]

 

-10- 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:         ARCH THERAPEUTICS, INC.         By: /s/ Terrence W. Norchi,
MD       Name: Terrence W. Norchi, MD     Title: President, Chief Executive
Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Anson Investments Master Fund LP         By: /s/ Amin
Nathoo       Name: Amin Nathoo     Title: Advising Rep, M5V Advisors Inc.

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



PURCHASER:         P. Timothy Connolly         By: /s/ P. Timothy Connolly      
Name: P. Timothy Connolly

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         CVI Investments, Inc.         By: Heights Capital
Management its Authorized Agent         By: /s/ Martin Kobinger       Name:
Martin Kobinger     Title: Investment Manager

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Drake Partners Equity LLC         By: /s/ David J. Pierce  
    Name: David J. Pierce     Title: Member

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Empery Asset Master, Ltd.         By: Empery Asset
Management, LP, its Authorized Agent         By: /s/ Brett Director       Name:
Brett Director     Title: General Counsel

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Empery Tax Efficient, LP         By: Empery Asset
Management, LP, its Authorized Agent         By: /s/ Brett Director       Name:
Brett Director     Title: General Counsel

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Empery Tax Efficient II, LP         By: Empery Asset
Management, LP, its Authorized Agent         By: /s/ Brett Director       Name:
Brett Director     Title: General Counsel

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Jonathan Galli         By: /s/ Jonathan Galli       Name:
Jonathan Galli

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         VIKAS GULATI and MIRELA GULATI         By: /s/ Vikas Gulati
and Mirela Gulati       Name: Vikas Gulati and Mirela Gulati

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Hudson Bay Master Fund Ltd.         By: /s/ George
Antonopoulos       Name: George Antonopoulos     Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



PURCHASER:         Intracoastal Capital, LLC         By: /s/ Keith A. Goodman  
    Name: Keith A. Goodman     Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Keyes Sulat Revocable Trust         By: /s/ James R. Sulat
      Name: James R. Sulat     Title: Trustee

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Lorraine A. Malanga         By: /s/ Lorraine A. Malanga    
  Name: Lorraine A. Malanga

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         James M. McKeone         By: /s/ James M. McKeone      
Name: James M. McKeone

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         IRA FBO ANA B PARKER         By: /s/ Ana B. Parker      
Name: Ana B. Parker

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Dr. Stephanie Plent         By: /s/ Stephanie Plent      
Name: Stephanie Plent

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         POPHAM MANAGEMENT, LLC         By: /s/ Jerry K. Popham    
  Name: Jerry K. Popham     Title: Manager

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  PURCHASER:         Karen Carlin         By: /s/ Karen Carlin       Name: Karen
Carlin

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

We are registering (i) the shares of common stock issued; and (ii) the shares of
common stock issuable upon exercise of the Series E Warrants, in each case,
issued to the selling securityholders in the 2016 Private Placement Financing to
permit the resale of these shares of common stock by the selling securityholders
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling securityholders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.

 

The selling securityholders may sell all or a portion of the shares of common
stock held by them and offered hereby from time to time directly or through one
or more underwriters, broker-dealers or agents. If the shares of common stock
are sold through underwriters or broker-dealers, the selling securityholders
will be responsible for underwriting discounts or commissions or agent’s
commissions. The shares of common stock may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

·in the over-the-counter market;

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

·through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·an exchange distribution in accordance with the rules of the applicable
exchange;

·privately negotiated transactions;

·short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

·broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

·a combination of any such methods of sale; and

·any other method permitted pursuant to applicable law.

 

The selling securityholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act, if available, rather than under this
prospectus. In addition, the selling securityholders may transfer the shares of
common stock by other means not described in this prospectus. If the selling
securityholders effect such transactions by selling shares of common stock to or
through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling securityholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved but, except as set forth in a
supplement to this prospectus to the extent required, in the case of an agency
transaction will not be in excess of a customary brokerage commission in
compliance with FINRA Rule 5110).

 

In connection with sales of the shares of common stock or otherwise, the selling
securityholders may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the shares of common stock in the course of
hedging in positions they assume. The selling securityholders may also sell
shares of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling securityholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

 

A-1

 

  

The selling securityholders may pledge or grant a security interest in some or
all of the Series E Warrants or shares of common stock owned by them and, if
they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of common stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending, if
necessary, the list of selling securityholders to include the pledgee,
transferee or other successors in interest as selling securityholders under this
prospectus. The selling securityholders also may transfer and donate the shares
of common stock in other circumstances as permitted by the securities purchase
agreement, the registration rights agreement, the Series E Warrants and all
applicable law, in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling securityholders and any broker-dealer participating in
the distribution of the shares of common stock may be deemed to be
“underwriters” within the meaning of the Securities Act. In such event, any
commission paid, or any discounts or concessions allowed to, any such
broker-dealer may be deemed to be underwriting commissions or discounts under
the Securities Act. Selling securityholders who are deemed to be “underwriters”
under the Securities Act (if any) will be subject to the prospectus delivery
requirements of the Securities Act and may be subject to certain statutory
liabilities of, including but not limited to, Sections 11, 12 and 17 of the
Securities Act and Rule 10b-5 under the Exchange Act.

 

Each selling securityholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to engage in a distribution of the
common stock. Upon us being notified in writing by a selling securityholder that
any material arrangement has been entered into with a broker-dealer for the
distribution of common stock, a prospectus supplement, if required, will be
distributed, which will set forth the aggregate amount of shares of common stock
being distributed and the terms of the offering, including the name or names of
any broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling securityholders and any discounts,
commissions or concessions allowed or re-allowed or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

Each selling securityholder may sell all, some or none of the shares of common
stock registered pursuant to the registration statement of which this prospectus
forms a part. If sold under the registration statement of which this prospectus
forms a part, the shares of common stock registered hereunder will be freely
tradable in the hands of persons other than our affiliates that acquire such
shares.

 

The selling securityholders and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder, including, without limitation, to the
extent applicable, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of common stock by the selling
securityholders and any other participating person. To the extent applicable,
Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

 

We have agreed to keep this prospectus effective until the earlier of (i) the
date on which all of the securities registered under the registration statement
of which this prospectus is a part have been sold; and (ii) the twelve month
anniversary of the date the registration statement of which this prospectus is a
part is declared effective by the SEC. We have also agreed to pay all expenses
of the registration of the shares of common stock pursuant to the registration
rights agreement, estimated to be $[______] in total, including, without
limitation, SEC filing fees and expenses of compliance with state securities or
“blue sky” laws; provided, however, a selling securityholder will pay all
underwriting discounts and selling commissions, if any.

 

A-2

 

  

We have further agreed to indemnify or provide contribution to the selling
securityholders with respect to certain liabilities, including some liabilities
under the Securities Act, in accordance with the registration rights agreements.
Each selling securityholder, severally and not jointly, has agreed to indemnify
or provide contribution to us with respect to certain civil liabilities,
including liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling securityholder specifically for use
in this prospectus, in accordance with the related registration rights
agreements.

 

A-3

 

  

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

This JOINDER (“Joinder”) to the Registration Rights Agreement by and among Arch
Therapeutics, Inc., a Nevada corporation (“Arch”) and the undersigned Purchasers
thereto dated as of May 26, 2016 (the “Registration Rights Agreement”) is made
and entered into as of [______________], 201___ by and between Arch and [Insert
name of Assignee], a [Insert entity type and jurisdiction of formation]
(“Investor”). Arch and Investor are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

 

WITNESSETH

 

WHEREAS, [Insert name of Assignor] (“Assignor”), a party to the Registration
Rights Agreement, has [contributed][assigned] its Registrable Securities to
Investor pursuant to that certain [insert name of transfer agreement], dated as
of [______________], 201___, by and among Assignor and Investor; and

 

WHEREAS, Section 7 of the Registration Rights Agreement permits Assignor to
assign its rights under the Registration Rights Agreement to Investor; provided,
that, among other things, Investor executes a joinder agreement pursuant to
which it agrees to be bound by all of the provisions contained in the
Registration Rights Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties to this Joinder, intending legally
to be bound, hereby agree as follows:

 

1.          Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Registration Rights
Agreement

 

2.          Agreement to be Bound. Investor agrees and acknowledges that upon
the execution of this Joinder, Investor shall become bound by and a party to the
Registration Rights Agreement, and shall be fully bound by and subject to, all
of the applicable benefits, rights, restrictions and obligations of the
Registration Rights Agreement as though an original party thereto.

 

3.          Effectiveness. This Joinder shall take effect and shall become part
of the Registration Rights Agreement immediately upon the execution hereof.

 

4.          Incorporation of Registration Rights Agreement Provisions. The
provisions contained in Section 8(j) of the Registration Rights Agreement
pertaining to, among other things, governing law, jurisdiction, and waiver of
jury trial, are incorporated herein by reference to the same extent as if
reproduced herein in their entirety, and shall govern any dispute arising under
or in connection with this Joinder.

 

5.          Entire Agreement; Third Party Beneficiaries. This Joinder contains
the entire agreement between the Parties with respect to the transactions
contemplated hereby and supersedes all prior agreements, understandings,
promises and representations, whether written or oral, between the Parties with
respect to the subject matter hereof and thereof. The covenants and agreements
set forth in this Joinder are for the sole benefit of the Parties and their
successors and permitted assigns, and they shall not be construed as conferring
any rights on any other Persons.

 

6.          Headings. The headings in this Joinder are for the purpose of
reference only and shall not limit or otherwise affect the meaning hereof.

 

7.          Counterparts. This Joinder may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Joinder by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Joinder.

 

B-1

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
as of the day and year first above written.

 

  ARCH THERAPEUTICS, INC.         By:         Name:     Title:

 

  [investor]         By:         Name:     Title:           Address:            
          Fax Number:       Email Address:  

 

B-2

 

  

EXHIBIT C

 

CERTIFICATE OF SUBSEQUENT SALE

 

Empire Stock Transfer

1859 Whitney Mesa Dr

Henderson, NV 89014

Via e-mail: info@empirestock.com

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Via e-mail: jhogoboom@lowenstein.com

 

Re:Arch Therapeutics, Inc. – Removal of Legends on Shares of Common Stock
Resale Registration Statement on Form S-1 (File No. 333-_ _ _ _ _ _ _)

 

1.In connection with the Registration Statement on Form S-1 (File No. -_ _ _ _ _
_ _)(the “Registration Statement”), the undersigned hereby requests that Empire
Stock Transfer:

 

¨remove the restrictive legend from ________ shares of common stock, par value
$0.001 per share, of Arch Therapeutics, Inc. (“Common Stock”), evidenced by
certificate number(s) _____, on the basis that such shares of Common Stock have
been registered for resale under the Registration Statement.

 

OR

 

¨in connection with the exercise of the undersigned’s Series E Warrant(s) to
Purchase Common Stock, issue __________ shares of Common Stock without a
restrictive legend on the basis that such shares of Common Stock have been
registered for resale under the Registration Statement.

 

2.In connection with the foregoing request, the undersigned hereby represents
and warrants to Empire Stock Transfer and Lowenstein Sandler LLP that such
shares of Common Stock were sold in accordance with either the plan of
distribution contained in the Registration Statement or Rule 144 promulgated
under the Securities Act of 1933 (“Securities Act”).

 

      (Name of Selling Stockholder)

 

  By:       Name:     Title:

 

C-1

